89 F.3d 838
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.John L. CHEEK, Plaintiff-Appellant,v.AMERICAN AIRLINES, INC., Defendant-Appellee.
No. 95-1711.
United States Court of Appeals, Seventh Circuit.
Submitted June 25, 1996.*Decided June 26, 1996.

Before CUMMINGS, PELL and FLAUM, Circuit Judges.

ORDER

1
John Cheek is a former pilot employed by American Airlines, Inc.   His employment was terminated by American because he was unavailable for work as a result of a one-year and one-day term of imprisonment arising from a conviction for income tax evasion.   Cheek petitioned for reinstatement.   Pursuant to the collective bargaining agreement between American and the Allied Pilot's Association ("APA"), the matter went to arbitration under the Railway Labor Act, 45 U.S.C. §§ 151-188.   The American Airlines Pilot System Board of Adjustment ("the Board") found that American was justified in discharging Cheek.   Thereafter, Cheek filed a pro se complaint with the district court seeking to overturn the Board's decision.   American and Cheek each filed a motion for summary judgment.   The district court granted American's motion, denied Cheek's motion and, accordingly, entered summary judgment in favor of American and against Cheek.   This timely appeal follows.


2
Cheek argues that Board's decision should be overturned because it was not based on an interpretation of the collective bargaining agreement.   We disagree.   For the reasons stated by the district court in its March 14, 1995 entry, the judgment of the district court is AFFIRMED.



*
 After examination of the briefs and the record, we have concluded that oral argument is unnecessary and the appeal is submitted on the briefs and the record.   See Fed.R.App.P. 34(a);  Cir.R. 34(f)